Title: To George Washington from Edward Rutledge, 20 June 1790
From: Rutledge, Edward
To: Washington, George



My dear Sir
Charleston [S.C.] June 20th 1790

The Gentleman who will do himself The Honor of delivering you this Letter, is the Son of my deceased Friend Mr Arthur Middleton, whom you once knew; & who passed his political, as well as his Social Life, without Dishonor, and without Reproach

—As his son is about to make the Tour of America, & thro’ choice, as well as Duty, will pay his Respects to you, I have taken the Liberty of being his introducer. The Account⟨s⟩ of your severe Indisposition my dear Sir, filled the Hearts of your Friends, with much Anxiety and real Concern; but my Letter of the 25th of May, has in some Measure dispelled the Clouds, tho’ our apprehensions are not as yet altogether removed. You will give me leave to assure you what I trust you full well know, that there are few Men who feel more concern at every ill which befalls you, or more Joy, at every Comfort & Honor which affords you, than my dear Sir your very affectionate Friend & devoted Humble Servant

Ed: Rutledge

